Citation Nr: 0838546	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to service connection for thoracic-lumbar 
spine abnormality.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1995 to April 
1996 and from December 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and September 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania and Huntington, West 
Virginia which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that VA medical records dated in October 2007 
indicate that the veteran has an outside primary care 
physician and orthopedist who follow her for knee and back 
complaints and that she was to see them again shortly.  
However, private medical records from BFJ, M.D., are dated 
only through October 2006 with a letter in July 2007.  
Complete records from the orthopedist, BFJ, are not of 
record.  Moreover, there are no records from the primary care 
provider indentified as  
Dr. Nigborwicz. 

Additionally, although VA examinations were conducted in 
connection with the veteran's service connection claims in 
November 2005, the claims file was not available for the 
examiner to review and no etiology opinions were obtained 
with respect to the veteran's claimed disabilities.

Under the circumstances of this case, the Board concludes 
that private medical records must be obtained and medical 
examinations are necessary to render medical opinions as to 
whether any current claimed disabilities are related to in-
service manifestations.  38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate 
authorization from the veteran, the 
veteran's private medical records from 
both Dr. Nigborwicz and Dr. BFJ, should 
be obtained and associated with the 
claims file.  If no response is received 
from either the veteran or the physician, 
a notation should be placed in the file.

2.   After completion of #1, schedule the 
veteran for VA examinations in order to 
determine whether she has cervical 
strain, thoracic-lumbar spine 
abnormality, and a right knee disability, 
and if so, the etiology of the 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner.  All studies and tests deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current disabilities of the cervical 
spine, thoracic-lumbar spine, or right 
knee had their onset in service, or were 
otherwise the result of a disease or 
injury in service.

The examiner should reconcile any 
conclusions with the service medical 
records, private medical reports, and VA 
medical records.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




